                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CORNELIUS VANN                                                                       PLAINTIFF
ADC #149251

v.                               Case No: 5:18-cv-00084-KGB

LAKENDRA SMITH, et al.                                                           DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 4). No objections have been filed, and the

time for filing objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects. Accordingly, the Court dismisses with

prejudice plaintiff Cornelius Vann’s complaint as barred by res judicata and because it fails to

state a claim upon which relief may be granted. (Dkt. No. 2). The Court further concludes that

dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g). Finally,

the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order would not be taken in good faith.

       It is so ordered, this the 7th day of March, 2019.



                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
